                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MICHELLE DENISE HOWARD
                                                                                   PLAINTIFF
v.                                      Civil No. 4:19-cv-04011

PAM CHERRY, et al                                                                DEFENDANTS

                                            ORDER

       Before this Court is Plaintiff's Motion for Service. ECF No. 8. The Court previously granted

Plaintiff's Motion for Leave to Proceed In Forma Pauperis. ECF No. 7. The Court now GRANTS

Plaintiff's Motion for Service.

       This Court directs the U.S. Marshal to serve a copy of the Complaint filed on January 30,

2019 (ECF No. 2), and a copy of this order on the Defendants by serving:

       Pam Cherry
       Department of Human Services
       3809 Airport Plaza Dr.
       Texarkana, AR 71854

       Pam Fisk
       Department of Human Services
       901 N. Stateline
       Texarkana, TX 75501

without prepayment of fees and costs or security thereof. Defendants are ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and an USM 285.

       IT IS SO ORDERED this 26th day of February 2019.



                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U. S. MAGISTRATE JUDGE
